Exhibit 10.1

 

SURRENDER AGREEMENT

 

THIS SURRENDER AGREEMENT (this “Agreement”), made as of the 27th day of
September, 2013 (the “Effective Date”) by and between HWA 1290 III LLC, HWA 1290
IV LLC and HWA 1290 V LLC, each, a Delaware limited liability company, having an
office c/o Vornado Office Management LLC, 888 Seventh Avenue, New York, New York
10019 (collectively, “Landlord”), and GLEACHER & COMPANY, INC., a Delaware
corporation, having an office in care of 1290 Avenue of the Americas, New York,
New York 10104 (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by Agreement of Lease, dated as of September 30, 2009 (the “Original
Lease”), between Landlord and Broadpoint Gleacher Securities Group, Inc.
(“Broadpoint”), as predecessor-in-interest to Tenant, Landlord did demise and
let unto Broadpoint, and Broadpoint did hire and take from Landlord, a portion
of the fourth (4th) floor,  a portion of the fifth (5th) floor and a portion of
the sub-basement level of the building known by the street address 1290 Avenue
of the Americas, New York, New York (the “Building”), as more particularly
described in the Lease (collectively, the “Original Premises”);

 

WHEREAS, Tenant succeeded to the interest of Broadpoint under the Original
Lease;

 

WHEREAS, the Original Lease was amended by an Amendment of Lease, dated as of
August 26, 2010 (the Original Lease, as so amended, the “Lease”), between
Landlord and Tenant whereby Landlord did demise and let unto Tenant and Tenant
did hire and take from Landlord an additional portion of the fourth (4th) floor
of the Building, as more particularly

 

--------------------------------------------------------------------------------


 

described therein (“Expansion Space A” and together with the Original Premises,
the “Premises”); and

 

WHEREAS, Tenant desires to surrender to Landlord the Lease and the Premises, and
Landlord has agreed to accept said surrender, all upon the terms and conditions
hereinafter set forth, and Landlord contemplates entering into a new lease for
the portion of the Premises as more particularly shown on Exhibit “A-1”, Exhibit
“A-2” and Exhibit “A-3” attached hereto and made a part hereof (collectively,
the “First Premises”) with a third party (“New Tenant”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which is hereby acknowledged, Landlord and Tenant, for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:

 

1.                                      All capitalized terms used herein shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.

 

2.                                      Effective as of September 30, 2013 (the
“First Surrender Date”), Tenant shall vacate, quit and surrender possession of
the First Premises to Landlord; provided, however, Tenant shall have the right
to continue to use the data room located therein as more particularly shown on
Exhibit “A-4” attached hereto and made a part hereof (the “Data Room”) and on or
prior to November 14, 2013 (the “Second Surrender Date”; each of the First
Surrender Date and the Second Surrender Date sometimes referred to herein as, a
“Surrender Date”), Tenant shall vacate, quit and surrender possession of the
portion of the Premises that excludes the First Premises as more particularly
shown on Exhibit “B” attached hereto and made a part hereof (collectively, the
“Second Premises”) and the Data Room to Landlord, with the intent and purpose
that the remainder of the term of the Lease be terminated

 

2

--------------------------------------------------------------------------------


 

effective as of the First Surrender Date, (with respect to the First Premises)
and the Second Surrender Date (with respect to the Second Premises and the Data
Room), and that as of each such Surrender Date with respect to the First
Premises and the Second Premises and the Data Room, as applicable, Tenant hereby
gives, grants and surrenders all of its right, title and interest therein and
under the Lease.  As of the First Surrender Date (as to the First Premises) and
the Second Surrender Date (as to the Second Premises and the Data Room), the
terms of the Lease and all rights and obligations of Tenant under the Lease
shall expire and terminate with the same effect as if each Surrender Date were,
with respect to the First Premises and the Second Premises, as applicable, the
Expiration Date set forth in the Lease.

 

3.                                      (A)                               Tenant
covenants, represents and warrants to Landlord that (a) Tenant is the sole
tenant under the Lease and Tenant has not assigned, conveyed, encumbered,
pledged, sublet or otherwise transferred, in whole or in part, its interest in
the Lease, nor shall Tenant do any of the foregoing prior to each Surrender
Date, (b) there are no persons or entities claiming under Tenant, or who or
which may claim under Tenant, any rights with respect to the Premises, or any
fixtures, equipment or personalty physically incorporated therein, nor shall
Tenant permit any such claim to arise prior to each Surrender Date, (c) Tenant
has the right, power and authority to execute and deliver this Agreement and to
perform Tenant’s obligations hereunder and (d) this Agreement is a valid and
binding obligation of Tenant enforceable against Tenant in accordance with the
terms hereof.  The foregoing covenants, representations and warranties shall
survive the First Surrender Date and the Second Surrender Date, as applicable.

 

(B)                               Landlord covenants, represents and warrants to
Tenant that (a) Landlord has the right, power and authority to execute and
deliver this Agreement and to perform Landlord’s obligations hereunder, and (b)
this Agreement is a valid and binding obligation of

 

3

--------------------------------------------------------------------------------


 

Landlord enforceable against Landlord in accordance with the terms hereof.  The
foregoing covenants, representations and warranties shall survive each Surrender
Date.

 

4.                                      Tenant shall pay to Landlord upon the
First Surrender Date any and all Fixed Rent, Escalation Rent, additional rent,
all other items of Rental and any and all other sums and charges due or to
become due pursuant to the terms of the Lease through and including the First
Surrender Date.  For the period from the day immediately succeeding the First
Surrender Date until the Second Surrender Date, Tenant shall not be obligated to
pay any Fixed Rent, Escalation Rent or other charges payable under the Lease for
the Second Premises, provided that Tenant shall have made the Surrender Payment
(as hereinafter defined).  In addition to the amount set forth in Paragraph 8
hereof, within three (3) hours of the full execution and delivery of this
Agreement by Landlord and Tenant, Tenant shall commence the wire transfer to pay
to Landlord an amount equal to Fifteen Million Five Hundred Sixty-Two Thousand
One Hundred Seventy-Five and 00/100 Dollars ($15,562,175.00) (such amount
together with the proceeds referred to in paragraph 8 hereof, the “Surrender
Payment”) by wire of immediately available funds in accordance with the wiring
instructions given to Tenant prior to the date hereof.

 

5.                                      On or before the First Surrender Date
(as to the First Premises) and the Second Surrender Date (as to the Second
Premises and the Data Room), Tenant shall deliver the First Premises and the
Second Premises, as the case may be, to Landlord vacant, free and clear of all
tenancies and occupancies, and in good and broom clean condition, and except as
otherwise set forth herein, in accordance with the terms of the Lease; provided,
however, (x) that Landlord and Tenant hereby agree that, on or prior to the
Second Surrender Date, Tenant may remove from the Premises those items set forth
on Exhibit “C” attached hereto and made a part hereof (collectively, the
“Removed Property”); (y) all other fixtures, furnishings and equipment
including, without limitation those items set forth on Exhibit “D” attached
hereto and made a

 

4

--------------------------------------------------------------------------------


 

part hereof (collectively, the “Abandoned Property”) shall remain at the
Premises, and Tenant shall have no obligation to remove the same; and (z) there
shall be no other restoration obligations or other removal obligations of Tenant
under the Lease with respect to the Premises or any part thereof except that
Tenant shall be obligated to repair any damage caused by Tenant during or
resulting from such removal; provided, further, to the extent Tenant does not
remove any Removed Property from the First Premises on the First Surrender Date
or the Second Premises on the Second Surrender Date, as the case may be, such
items shall be deemed Abandoned Property, and Tenant shall have no obligation to
remove the same and no rights with respect thereto.  Tenant acknowledges and
agrees that Tenant shall have no further rights with respect to the Abandoned
Property and Landlord shall be permitted to use, transfer and/or dispose of same
in Landlord’s sole discretion.

 

6.                                      Tenant hereby agrees that any time
following the date hereof, Landlord shall be permitted to enter into the
Premises and separately demise the First Premises from the Second Premises (but
no such demising shall interfere by more than a de minimus amount with or
otherwise affect the operation and condition of the Data Room and equipment
located therein), and Tenant shall cooperate with Landlord in connection with
such entry and work including relocating its personnel and Tenant’s Property
therein and protecting same; provided, however, any such entering of the
Premises shall be performed in accordance with the terms of the Lease including,
without limitation, Sections 9.1(B) and 9.2 thereunder.  Notwithstanding the
foregoing to the contrary, Tenant acknowledges and agrees that Landlord is
agreeing to enter into this Agreement to enable Landlord to enter into a lease
with New Tenant and Landlord will be required to perform certain work in
connection with such lease and New Tenant desires to

 

5

--------------------------------------------------------------------------------


 

perform certain work in the First Premises and Tenant agrees that the
performance thereof in a good and workmanlike manner shall be deemed to be in
accordance with this Paragraph 6.

 

7.                                      As of each Surrender Date, each of
Landlord and Tenant does hereby release and relieve the other, provided that
such party has complied with all of its obligations hereunder including, without
limitation, Tenant’s obligation to make the payment pursuant to Paragraph 4
hereof (other than (i) Tenant’s repair obligations expressly set forth in
Paragraph 5 hereof, (ii) Tenant’s indemnity obligations with respect to Sections
32.1(A)(1) and (2) of the Lease, and (iii) Landlord’s indemnity obligations with
respect to Section 32.2(A)(4) of the Lease, each of which shall survive each
Surrender Date; in connection with the foregoing, each of Tenant and Landlord
hereby represent and warrant to the other that, as of the Effective Date, such
party does not have knowledge of any facts or circumstances that would give rise
to a claim under clauses (ii) and (iii) above) and its successors and assigns
from and against any and all actions, causes of action, suits, controversies,
damages, judgments, claims and demands whatsoever, at law or in equity of every
kind and nature whatsoever arising out of or in connection with the Lease or the
First Premises or the Second Premises, as applicable, hereby surrendered.

 

8.                                      Tenant hereby acknowledges and agrees
that Landlord holds the proceeds of the Letter of Credit and that Landlord shall
be entitled to retain such proceeds in consideration of this Agreement.

 

9.                                      Tenant (a) shall pay any and all
transfer taxes, if any, imposed by any governmental authority in connection with
the surrender of the Premises, including, without limitation, any City Transfer
Tax and State Transfer Tax (each as hereinafter defined), and (b) does hereby
agree to indemnify and hold Landlord harmless of and from any transfer taxes

 

6

--------------------------------------------------------------------------------


 

imposed by any governmental authority by reason of the execution and delivery of
this Agreement and the consummation of the transaction contemplated hereby,
including, without limitation, the City Transfer Tax and the State Transfer Tax,
if any, and all expenses related thereto, including, without limitation,
reasonable attorneys’ fees and disbursements.  Landlord and Tenant shall each
complete, execute and deliver, within seven (7) days after request by either
party of the other party, any questionnaire, affidavit or document with respect
to the tax imposed by Title 11, Chapter 21 of the New York City Administrative
Code (the “City Transfer Tax”) and Article 31 of the Tax Law of the State of New
York (the “State Transfer Tax”), required by applicable law to be completed,
executed and delivered by Landlord and Tenant with respect to the transactions
contemplated by this Agreement, and the taxes, if any, shown thereby to be due
shall be paid by Tenant when required by applicable law or regulation.  The
provisions of this Paragraph 10 shall survive each Surrender Date.  With respect
to any transfer taxes, Landlord and Tenant acknowledge and agree that (i) Tenant
is the “grantor” of the leasehold estate, (ii) Landlord is the “grantee” of such
estate, and (iii) the consideration received by grantor for the surrender
contemplated by this Agreement is zero ($0.00).

 

10.                               Landlord and Tenant, each upon request of the
other party, at any time and from time to time hereafter and without further
consideration, shall execute, acknowledge and deliver to the other any
instruments or documents, or take such further action, as shall be reasonably
requested or as may be necessary to more effectively assure the vacation,
quitting and surrender of the Premises, the abandonment by Tenant of the
Abandoned Property, the termination of the Lease and the full benefits intended
to be created by this Agreement.

 

11.                               Tenant represents and warrants to Landlord
that it has not dealt with any broker, finder or like agent in connection with
this Agreement other than Jones, Lang, LaSalle

 

7

--------------------------------------------------------------------------------


 

(“JLL”), and Tenant shall pay any fees and/or commissions due to JLL in
connection with this Agreement pursuant to one or more separate agreement(s). 
Landlord represents and warrants to Tenant that it has not dealt with any
broker, finder or like agent in connection with this Agreement other than (i)
Cushman & Wakefield, Inc. (“C&W”) and (ii) CB Richard Ellis, Inc. (“CBRE”), and
Landlord shall pay any fees and/or commissions due to C&W in connection with
this Agreement (directly or indirectly) pursuant to one or more separate
agreement(s).  Tenant does hereby agree to indemnifyand hold Landlord harmless
of and from any and all losses, costs, damages or expenses (including, without
limitation, attorneys’ fees and disbursements) incurred by reason of any claim
of or liability to any broker, finder or like agent (including JLL but excluding
C&W and CBRE) who shall claim to have dealt with Tenant in connection herewith.
Landlord does hereby agree to indemnify and hold Tenant harmless of and from any
and all losses, costs, damages or expenses (including, without limitation,
attorneys’ fees and disbursements) incurred by reason of any claim of or
liability to any broker, finder or like agent (including C&W and CBRE but
excluding JLL) who shall claim to have dealt with Landlord in connection
herewith.  The provisions of this Paragraph 11 shall survive the surrender of
the Premises and the termination of the Lease.

 

12.                               The obligations of Landlord under this
Agreement shall not be binding upon Landlord named herein after the sale,
conveyance, assignment or transfer by such Landlord (or upon any subsequent
landlord after the sale, conveyance, assignment or transfer by such subsequent
landlord) of its interest in the Building or the land upon which it is erected,
as the case may be, and in the event of any such sale, conveyance, assignment or
transfer, Landlord shall thereafter be and hereby is entirely freed and relieved
of all covenants and obligations of Landlord hereunder, to the extent that such
transferee assumes or is deemed to have assumed the

 

8

--------------------------------------------------------------------------------


 

obligations of Landlord hereunder.  The partners, shareholders, directors,
officers and principals, direct and indirect, of Landlord (collectively, the
“Parties”) shall not be liable for the performance of Landlord’s obligations
under this Agreement.  Tenant shall look solely to Landlord to enforce
Landlord’s obligations under this Agreement and shall not seek any damages
against any of the Parties.  The liability of Landlord for Landlord’s
obligations under this Agreement shall be limited to Landlord’s interest in the
Building and the land upon which the Building is erected and Tenant shall not
look to any other property or assets of Landlord or the property or assets of
any of the Parties in seeking either to enforce Landlord’s obligations under
this Agreement or to satisfy a judgment for Landlord’s failure to perform such
obligations.

 

13.                               This Agreement shall not be binding upon or
enforceable against Landlord or Tenant unless and until each, in their sole
discretion, shall have executed and unconditionally delivered a fully executed
counterpart of this Agreement to each other.

 

14.                               Landlord and Tenant hereby acknowledge and
agree that promptly following the date hereof, Landlord or its Affiliate shall
provide Tenant with an offer to license one of the following: (i) space in
Landlord’s Affiliate’s “PowerSpace” portfolio comprised of up to and including
seven (7) offices, seven (7) cubicles, and one (1) conference room at market
fees and upon Landlord’s Affiliate’s customary license form and otherwise on
terms and conditions reasonably acceptable to Tenant and Landlord’s Affiliate;
or (ii) other space which is not “PowerSpace” designated by Landlord or
Landlord’s Affiliate for a maximum one (1) year term (provided Tenant shall have
the right to terminate such license upon thirty (30) days’ prior notice at any
time during the term thereof) and at a license fee of not more than Forty
Dollars ($40.00) per square foot of Rentable Area and otherwise on terms and
conditions reasonably acceptable to Landlord and Tenant.  Notwithstanding
anything to the contrary set

 

9

--------------------------------------------------------------------------------


 

forth herein, Tenant shall have no obligation to license space from Landlord or
Landlord’s Affiliate.

 

15.                               Landlord shall cause employees of Vornado
Realty Trust to keep the terms of this Agreement confidential and not to
disclose the terms hereof to any third parties (other than Landlord’s attorneys,
Affiliates, brokers or accountants) until and after this Agreement has been
publicly disclosed by Tenant through a required filing with the applicable
Governmental Authorities (and Tenant endeavors to make such filing as soon as
possible but in no event later than as required by Requirements).
Notwithstanding the foregoing to the contrary, Landlord shall be permitted to
disclose the existence of this Agreement to New Tenant, any other proposed
tenant of the Premises, their lawyers, and their brokers, JLL and C&W, to the
extent all are working on or otherwise involved with the leasing of the
Premises.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Surrender Agreement as
of the date first above written.

 

 

HWA 1290 III LLC, a Delaware limited liability company

 

By:             Hudson Waterfront Associates III, L.P., a Delaware limited
partnership, its sole equity member

 

 

By:            Hudson Waterfront III Corporation, a Delaware corporation, its
sole general partner

 

By:

/s/ David R. Greenbaum

 

 

David R. Greenbaum

 

 

President

 

 

HWA 1290 IV LLC, a Delaware limited liability company

 

By:             Hudson Waterfront Associates IV, L.P., a Delaware limited
partnership, its sole equity member

 

 

By:            Hudson Waterfront IV Corporation, a Delaware corporation, its
sole general partner

 

By:

/s/ David R. Greenbaum

 

 

David R. Greenbaum

 

 

President

 

 

HWA 1290 V LLC, a Delaware limited liability company

 

By:             Hudson Waterfront Associates V, L.P., a Delaware limited
partnership, its sole equity member

 

 

By:            Hudson Waterfront V Corporation, a Delaware corporation, its sole
general partner

 

By:

/s/ David R. Greenbaum

 

 

David R. Greenbaum

 

 

President

 

 

[Tenant’s signature on following page]

 

11

--------------------------------------------------------------------------------


 

GLEACHER & COMPANY, INC., Tenant

 

By:

/s/ Christopher J. Kearns

 

 

Name:

Christopher J. Kearns

 

 

Title:

Chief Restructuring Officer and Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------